DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-7, filed 07/29/2021, with respect to 112(b) and claim objections have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. 
The replacement drawing seems to have the same error as presented in the first action.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-10 depends, teaches a limitation: “the coating layer is formed of a
metal component having a contact angle with the solder smaller than that of the lead terminal” that is not disclosed in the prior art areas searched for this action.
Tajuddin (US20080239621) is the closest prior art examiner found.
Regarding Claim 1, Tajuddin teaches, in Fig. 2, a ceramic electronic component,
comprising: a ceramic element body (109); a terminal electrode (102,102’) formed on from an end surface to a side surface of the ceramic element body( Fig. 2); and a lead terminal
(701,703) joined to the terminal electrode by a solder (402), wherein a fillet of the solder (402) is formed between the terminal electrode of a side surface at the ceramic element body and the lead terminal (Fig. 2), a coating layer(601) is formed on a surface of the lead terminal that is in contact with the solder (Fig. 2)..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848